Case: 12-30514       Document: 00512174477         Page: 1     Date Filed: 03/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 14, 2013
                                     No. 12-30514
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAMY CHURCH,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:11-CR-109-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Jamy Church appeals the 293-month sentence of imprisonment imposed
following his guilty plea to four counts of production of child pornography and
four counts of using a facility in interstate commerce to attempt to coerce a
minor to engage in criminal sexual acts. He contends that his within-guidelines
sentence is greater than necessary to satisfy the sentencing goals set forth in
18 U.S.C. § 3553(a) and, thus, it is substantively unreasonable.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30514     Document: 00512174477     Page: 2   Date Filed: 03/14/2013

                                  No. 12-30514

      We review sentences for reasonableness, employing a deferential abuse-of-
discretion standard, and we presume that a sentence within a properly
calculated guidelines range is reasonable. See Gall v. United States, 552 U.S. 38,
49-50 (2007); United States v. Campos-Maldonado, 531 F.3d 337, 338-39 (5th
Cir. 2008). The district court considered Church’s arguments, the facts of the
case, and the appropriate statutory sentencing factors and guidelines before
concluding that a within-guidelines sentence was appropriate.               That
determination is owed deference, and Church’s disagreement with the district
court’s assessment of those factors is insufficient to rebut the presumption that
the sentence is reasonable. See Campos-Maldonado, 531 F.3d at 338-39.
      AFFIRMED.




                                        2